Citation Nr: 0031798	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in June 1998 and later 
by the Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran was not involved in combat during service.

3.  The veteran's claimed in-service stressors have not been 
corroborated by service records or other credible evidence.

4.  The diagnosis of post-traumatic stress disorder is not 
supported by credible evidence of an in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.304(f) (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for service connection for post-traumatic stress 
disorder.  He asserts that he currently suffers from that 
disorder as a direct result of various stressors which he 
experienced during active service in Vietnam.  

The Board notes that there have been changes in the laws 
pertaining to development of evidence and notice which must 
be provided to the veteran.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
RO has not yet had an opportunity to consider the veteran's 
claims under these new laws.  The Board finds, however, that 
a remand is not required as appropriate notice requirements 
have been met by the letters and supplemental statements of 
the case which were supplied by the RO to the veteran, and 
all relevant facts have been properly developed.  The 
evidence which has been obtained includes the veteran's 
service medical records, service personnel records, and post-
service medical treatment records.  He has declined the 
opportunity to have a personal hearing.  The veteran's 
attorney has attempted to verify the veteran's claimed 
stressors.  He has been afforded a post-traumatic stress 
disorder examination.  All evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The Board does not know of any additional relevant 
evidence that is available.  In a letter dated in June 1999, 
the veteran's attorney requested that the case be decided on 
the evidence which is currently of record.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991).  Establishing service 
connection for post-traumatic stress disorder requires (1) a 
current medical diagnosis of post-traumatic stress disorder; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); 
Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen v Brown, 
10 Vet. App. 128, 138 (1997).  

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(f) (effective March 7, 1997).  If the diagnosis of a 
mental disorder does not conform with DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (1999)

As to the requirement under 38 C.F.R. § 3.304(f) that there 
be medical evidence diagnosing post-traumatic stress 
disorder, the Board finds that the evidence which is of 
record is mixed with respect to whether or not the veteran 
has that disorder.  Much of the medical evidence which is of 
record contains diagnoses of disorders other than post-
traumatic stress disorder.  For example, the report of a 
mental disorders examination conducted by the VA in September 
1992 shows that the veteran recounted serving in Vietnam and 
spending approximately 19 days in a medical hospital for 
treatment of a problem with his appendix.  He said that he 
was eventually sent back to his unit where he worked as a 
truck driver, clearing ground, and setting up tents.  The 
reports shows that the veteran admitted that "he did not 
receive any actual combat action nor was he in any kind of 
combat location."  Following examination, the diagnoses were 
depression, NOS; generalized anxiety disorder, mild to 
moderate; rule out panic disorder without agoraphobia verus 
panic disorder with agoraphobia (developing); and personality 
disorder, not otherwise specified.  Following psychological 
testing on that same date, a VA psychologist rendered 
diagnoses of depression, and generalized anxiety disorder.  

Similarly, numerous VA outpatient mental health clinic 
records dated in 1993, 1994, 1995, 1996 and 1997 reflect a 
diagnosis of dysthymic disorder and/or depression.  A VA 
hospital discharge summary dated in April 1994 shows that the 
diagnoses were major depression and dependent traits.  In the 
summary, it was noted that although he had some thoughts 
about his experiences in Vietnam, he did not have a true 
post-traumatic stress disorder.  

The report of a post-traumatic stress disorder examination 
conducted by the VA in August 1997 shows that the veteran 
reported that while in Vietnam he worked building a base.  He 
again denied any combat action or engagement in combat.  He 
stated that the base that was being built was near Saigon and 
was heavily protected due to the importance of the base.  
Following examination, the examiner stated that the criteria 
for a diagnosis of post-traumatic stress disorder were not 
met as the veteran did not engage in combat and did not 
describe a traumatic event.  The examiner also noted that the 
veteran did not have many of the symptoms required for a 
diagnosis of post-traumatic stress disorder, such as 
nightmares, flashbacks, etc.  The only diagnoses were history 
of generalized anxiety disorder, history of depression, and 
personality disorder, NOS, with dependent traits.

On the other hand, there are several items of evidence 
reflecting a diagnosis of post-traumatic stress disorder.  
For example, a VA psychiatry note dated in August 1998 shows 
that the veteran reported symptomatology which was 
"reminiscent" of post-traumatic stress disorder.  A 
psychology evaluation report dated later in August 1998 shows 
that following MMPI testing the diagnostic impression was 
post-traumatic stress disorder, provisional, pending further 
interview and observation of patient.  A VA PCT evaluation 
note dated in August 1998 shows that the veteran reported 
that while in Vietnam he had a lot of close death experiences 
involving ambushes of convoys with bullets whizzing around.  
He said that he had a lot of nightmares and flashbacks.  It 
was stated that by the veteran's own description he meets the 
criteria for post-traumatic stress disorder.  The assessment 
was that the veteran had classic symptomatology of post-
traumatic stress disorder after suffering a traumatic history 
while serving in Vietnam.  

A VA post-traumatic stress disorder examination report dated 
in April 1999 also contains a diagnosis of post-traumatic 
stress disorder, chronic, moderate to severe.  The report 
includes an account by the veteran of being pinned down by 
enemy sniper fire after his truck had a flat tire.  He also 
reported that when he was hospitalized in service he saw 
bodies which had been mutilated with parts blown away.  He 
also recounted an incident in which he barely missed being 
shot when a plane fell down after it was hit in the tail by 
bullets.  Finally, he recounted an incident in which a fuel 
tank was hit and caught fire.  The examiner noted that the 
veteran was vague about several incidents in which he 
reported that he was very close to the target of a sniper 
attack.  The veteran said that he did not remember the dates, 
but he said that all the incidents happened during his first 
six months in Vietnam.  

The Board finds that the conflicting evidence regarding the 
appropriate diagnosis need not be resolved in light of the 
fact that the evidence which is of record does not establish 
that the veteran was exposed to a stressor in service.  In 
adjudicating a claim for service connection for PTSD, the VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  The Board notes that if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed stressor.   See 
38 C.F.R. § 3.304(f) (1999).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's SMRs.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for post-traumatic stress disorder.  The Court 
pointed out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 
4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
Therefore, the Court took judicial notice of the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective ("would evoke 
... in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger post-traumatic stress 
disorder, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause post-traumatic stress disorder in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
In Doran, a veteran's service records had been lost due to 
fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen.

In the present case, the veteran reported his claimed 
stressors on various occasions. In addition to the accounts 
contained in the medical records discussed above, he has 
enumerated these claimed stressors in written statements.  In 
August 1997, the veteran submitted his replies to a post-
traumatic stress disorder questionnaire which had been sent 
to him by the RO in July 1997.  The responses were apparently 
filled out by the veteran's wife.  His stressors reportedly 
included worrying about whether civilians in Vietnam might 
knife him or shoot at him.  He also stated that he heard of 
mistreatment such as people being thrown out of airplanes.  
With respect to whether he was ever injured or wounded, he 
stated that he hurt his knee in basic training, and that he 
had been exposed to Agent Orange in Vietnam.  He said that he 
was in a combat zone and was a nervous wreck daily.  In 
response to a question regarding whether he was subjected to 
rocket or mortar attacks, he stated that sometimes while they 
were working they would hear things.  He said that he could 
not remember the names of casualties due to memory loss.  He 
reported that a mortar shell which had not gone off was found 
in a large fuel tank.  He reported being subjected to a 
sniper attack on one occasion while ten miles away from camp 
at a work site.  He said that at least one guy was injured.  
The Board notes that the responses from the veteran did not 
include any specific dates of the incidents or the names of 
the persons involved.   

An affidavit from the veteran dated in March 1999 shows that 
he reported that he was not wounded, but was accidentally 
sprayed with Agent Orange and had to be treated at the Na 
Trang hospital for 19 days.  He also reported that he had 
close friends who were killed or wounded, but that he could 
not remember the names of these close friends.  He further 
stated that he was frequently assigned as a truck driver and 
sometimes was assigned to ride shotgun in convoys delivering 
supplies.  He also stated that he served on guard duty.  He 
said that he was involved in frequent rocket and/or mortar 
attacks, and that these attacks occurred on a monthly and 
oftentimes on a weekly basis.  He said that during his first 
two weeks in Vietnam, there were many mortar attacks and he 
did not know if he would live to see the next day.  He 
reported that while there were casualties, he was unable to 
remember any names.  He also stated that he was subjected to 
sniper attacks while on convoys, and that counter fire was 
employed.  He said that to his knowledge such attacks were 
not reported.  

The veteran's service records do not demonstrate that he 
engaged in combat with the enemy.  The veteran's DD Form 214 
shows that his military occupational specialty was carpenter.  
His record of service shows that he was assigned to Vietnam 
from June 9, 1966, to June 3, 1967.  His organization was 
Company B, 62nd Engineering Battalion (Construction).  His 
record of assignments shows that his principal duty during 
that period was construction helper.  This is not an 
occupational specialty which necessarily involves exposure to 
combat.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(in which the Court held that an appellant's military 
specialty of cannoneer did not demonstrate that his duties 
exposed him to a more than ordinary stressful environment).  
See also Hayes v. Brown, 3 Vet. App. 7 (1991) (in which the 
Court held that in light of the veteran's noncombat 
assignment to a construction engineering company, it was 
reasonable for the Board to require corroboration of the 
veteran's claimed stressors.

The DD 214 does not show that he received any commendations 
or awards for participation in combat with the enemy.  He 
received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal; however, these do not demonstrate 
involvement with combat, but only confirm that he was 
assigned to Vietnam.  A section of the veteran's service 
personnel records pertaining to campaigns lists the Vietnam 
Counteroffensive Phase II.  The Board notes that a campaign 
is a large scale military operation which can involve both 
combat troops and support personnel who are not involved in 
combat.  See VAOPGCPREC 12-99 (October 18, 1999).  In light 
of the veteran's noncombat MOS, the veteran's involvement in 
a campaign does not demonstrate combat.  

The Board also notes that the veteran's service medical 
records do not contain any indication that he was involved in 
combat.  Thus, the veteran's service personnel and medical 
records do not provide any support for his claim for post-
traumatic stress disorder as they do not demonstrate that he 
engaged in combat and do not provide any verification of his 
claimed stressors.  On the contrary, they tend to weigh 
against his claim as they show that while he was in Vietnam 
he was assigned to duties other than those involving combat.  

The Board notes that the RO did not attempt to verify his 
stressors because he had given no specific information 
regarding the dates, places, or names of persons who were 
involved.  However, the veteran's attorney did make efforts 
to verify the stressors claimed by the veteran by contacting 
the United States Armed Services Center for Research of Unit 
Records (Center). 

In a letter dated in February 1999, the Center stated that 
they were unable to document that the veteran was a perimeter 
guard, rode shotgun or delivered supplies and ammunition.  
They could only verify, by his DA form 20, that he was a 
construction helper assigned to an engineer unit during his 
Vietnam tour.  The Center provided copies of operational 
reports for the 62nd Engineer Battalion, and noted that they 
documented enemy activity and casualties.  The Board notes, 
however, that the incidents documented in the battalion's 
reports do not adequately corroborate the veteran's claimed 
stressors.

An operation report for the 62nd Engineer Battalion for the 
Period from May 1, 1966, to July 31, 1966, shows that the 
battalion worked on construction of an airfield and 
associated facilities, construction of a 4700 man cantonment, 
as well as several other construction projects.  The average 
strength of the battalion was 690 men.  It was noted that 
friendly relationships with the local nationals were 
continued during this period.  It was also stated that there 
had been no significant incidents involving terroristic 
activity, sabotage, or other enemy actions directed at any 
personnel of that organization. 

An operation report for the 62nd Engineer Battalion for the 
period from August 1, 1966, through October 31, 1966, shows 
that the major portion of the battalion's construction 
efforts were focused on the 4700 man cantonment in the Phan 
Rang area.  The average strength of the unit was 870 men.  
Friendly relations with the local nationals continued.  It 
was noted that during that period there was only one 
significant incident involving enemy action directed at the 
personnel of the organization.  On October 30, 1966, an 
estimated squad of Viet Cong executed an ambush of a 
construction site near a base at Nai Ca Du.  Elements of one 
construction platoon and one earthmoving platoon were pinned 
down by the ambush for approximately three hours.  One 
enlisted man was wounded as a result of activation of a booby 
trap set in a sand bag normally used by the construction 
unit.  

An operational report for the period from November 1, through 
January 31, 1967, the battalion moved o Long Binh in January 
1967.  The average strength of the unit was 827 men.  Morale 
reportedly remained high throughout the period.  There was 
only one incident involving enemy action directed at 
personnel of the unit when a convoy between Boa Loc and Phan 
Rang was ambushed and one enlisted man was wounded.  It was 
also noted that during the initial days at Long Binh, several 
firefights developed between the security guards of the 
battalion and local terrorist infiltrators, but no 
causalities were received.  

An operational report for the period ending in July 1967 
shows that the combat intelligence functions of the battalion 
had been relatively minor due to the primary emphasis on 
construction in relatively secure areas.  

Also submitted by the veteran's attorney is an operational 
report from the Headquarters of the 1st Logistical command 
for the period ending April 30, 1967.  This record shows that 
the Long Binh Ammunition Deport was sabotaged on February 4, 
1967; however, that record does not contain any mention of 
the veteran's battalion.  

The Board finds that the incidents documented in the 
battalion records are not consistent with the veteran's 
stressor accounts upon which the diagnoses of post-traumatic 
stress disorder were based.  The Board notes that the veteran 
had previously indicated that his stressors all occurred 
during the first six months he was in Vietnam.  The only two 
incidents of enemy contact which are documented during that 
period involved the ambush at a construction site and the 
ambush of a convoy.  The Board notes, however, that these 
incidents involved a small number of the members of the 
relatively large battalion.  In light of the fact that the 
veteran had not previously provided specific names, dates, or 
places, the documentation pertaining to these ambushes cannot 
be said to provide verification of the veteran's stressors.  
See Wilson v. Derwinski, 2. Vet. App. 614 (1992) (in which 
the Court affirmed a Board decision which held that although 
the record showed that a large amount of ammunition was 
destroyed by sappers at Cam Ranh Bay 4 or 5 days after the 
veteran arrived in Vietnam, there had not been presented any 
persuasive evidence that the veteran was anywhere near the 
ammunition dump that was attacked at that huge base).  The 
Board also notes that the official service records contradict 
the veteran's account that there were numerous mortar attacks 
during his first two weeks in Vietnam as they demonstrate 
that there was no enemy contact during that period.  

The mere presence in a combat zone does not per se show that 
a particular veteran was involved in combat with the enemy, 
i.e. "that the veteran personally participated in an event 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality." VAOPGCPREC 12-99 
(October 18, 1999).  The Board does not view the generalized 
verification of isolated ambushes which resulted in only one 
casualty on each occasion as sufficient verification that the 
veteran was exposed to or witnessed his claimed stressors.  

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  
The Board also notes that there have been variations in the 
veteran's accounts of stressors which reduce the credibility 
of those accounts.  For example, the veteran's recent account 
of having been involved in near death experiences and 
ambushes in which bullets were whizzing around is 
contradicted by his earlier accounts in which he denied being 
in combat and denied being in a combat zone.  Similarly, 
although the veteran now reports that he saw mangled bodies 
during his hospitalization in Vietnam, when he previously 
described the hospitalization during a VA psychiatric 
examination in September 1992, he did not mention any 
stressful events occurring during that hospitalization.  The 
Board finds that in light of these variations, the veteran's 
vague accounts of stressors, without corroboration, are not 
adequate to demonstrate that he experienced a stressor in 
service.  

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, the diagnosis of post-traumatic stress disorder is 
not sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  
The Board is not required to accept an unsubstantiated 
diagnosis that the alleged post-traumatic stress disorder had 
its origins in the veteran's Vietnam service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 Vet. 
App. 70, 78 (1994).  

Since the veteran's claimed stressors have not been verified, 
the diagnosis of post-traumatic stress disorder was based on 
a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.   See 
West, 7 Vet. App. at 78.  The reasonable doubt doctrine is 
not applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2000).  Accordingly, the 
Board concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 13 -


- 1 -


